DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 06 June 2022, amendments were made to claims 1 and 15, and claims 1, 3 and 5-25 remain in the application for consideration.
New in this Office Action are 103 rejections in light of amendments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3 and 5-25 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2014/0302377 A1) in view of Goto et al (US 2001/0046624 A1). Hereinafter referred to as Naito and Goto, respectively.
Regarding claim 1, Naito discloses a battery pack (10 Figs. 3 and 4, “battery pack” [0058]) configured to be detachably attached to a charger (“battery pack 10 is a rechargeable battery … which is mounted on a tool body, functions as a power source of an electric power tool” [0058]) by sliding the battery pack in a predetermined sliding direction (“detachably mounted via sliding … the front side of the battery pack 10, which is defined in the drawings, is set in a direction based on a direction in which the battery pack 10 is slidably mounted” [0058] where Figs. 3 and 4 shows that the front to the back of the battery pack direction is a direction along the length of the battery pack), the battery pack comprising:
a battery cell (33 Figs. 3 and 4, “battery cells” [0069]);
a substrate (42 Figs. 3 and 4, “circuit board” [0060]) provided with a plurality of terminals (“(44)” Fig. 34, “charge/discharge terminals” [0063]); and
a case (“(11)” Figs. 3 and 4, “case … formed so as to have a structure that is divided into two (upper and lower) pieces. The upper and lower cases 12 and 21 are combined with each other in a vertical direction, to form the case 11” [0059]) accommodating the battery cell and the substrate (“the lower case 12 is formed so as to have dimensions in which five battery cells 33 arranged” [0060]),
wherein
the plurality of terminals is disposed in a first direction orthogonal to the sliding direction (Fig. 4 – the (44)s are aligned in the width direction of the battery pack),
the plurality of terminals includes a first terminal (Fig. 4 – the (44) on the Left side of the battery pack) and a second terminal (Fig. 4 – the (44) on the Right side of the battery pack), the first terminal and the second terminal being adjacent to each other in the first direction (Fig. 4 – the (44)s are aligned in the width direction of the battery pack),
the first terminal includes, in the sliding direction, a first end (Fig. 7 – the part of the terminal on the Left side of the battery pack that is on the Front side of the battery pack) and a second end opposed to the first end (Fig. 7 – the part of the terminal on the Left side of the battery pack that is on the Rear side of the battery pack),
the second terminal includes, in the sliding direction, a third end (Fig. 7 – the part of the terminal on the Right side of the battery pack that is on the Front side of the battery pack) and a fourth end opposed to the third end (Fig. 7 – the part of the terminal on the Right side of the battery pack that is on the Rear side of the battery pack), 
in a case where the battery pack is to be attached to the charger, the battery pack is slid with respect to the charger from the first end and the third end to the second end and the fourth end (the front side of the battery pack 10, which is defined in the drawings, is set in a direction based on a direction in which the battery pack 10 is slidably mounted” [0058]), 
the case includes a plurality of terminal openings (241 Fig. 1, “slits” [0063]) disposed at positions facing the plurality of terminals (Fig. 1 – terminals (44) are visible through slits 241),
the case includes, on an exterior portion thereof, a recessed groove disposed between the plurality of terminal openings (243 Figs. 1 and 2, “guide slits” [0063]) and opened in two directions (Figs. 1 and 2 – slit 243 is opened in the horizontal and vertical direction),
when seen in the sliding direction, the recessed groove does not overlap any of terminal openings in the first direction (evident in Figs. 1 and 2).
Naito does not disclose wherein 
the substrate includes a through hole, and
when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end, and
the recessed groove includes a plurality of first vent holes disposed at a bottom surface of the recessed groove, and at positions facing the through hole of the substrate.
However, Goto discloses a battery pack (1 Fig. 1, “battery module” [0024]) comprising a battery cell (9 Fig. 4, “battery cells” [0025]), a substrate (5 Fig. 2, “middle cover” [0026], which is structurally analogous to the circuit board of Naito), and a case (2 Fig. 1, “battery case” [0026]). Goto teaches wherein the substrate includes a through hole (Figs. 3 and 4 – elements 33, “cross-shaped ribs” [0028], and 12a-12e, “semi-circular rib portions” [0027], form through holes through the middle cover), and a plurality of first vent holes disposed at a bottom surface of a recess (“In the upper cover 4, many narrow discharging side ventilating holes 14a which serve as discharging side openings of cooling air are formed” [0028], and Fig. 3 – upper cover 4 is formed as a recess such that the plurality of vent holes are disposed throughout the thickness of the upper cover, including its bottom surface), and at positions facing the through hole of the substrate (Fig. 3 – vent holes 14a faces the through holes of middle cover 5 formed by the placement of ribs 33 and 12a-12e). Thus, Goto teaches that this disclosed structure between the through hole and the plurality of vent holes narrows a flow path for cooling air that increases the flow rate where the plurality of vent holes are formed such that cooling unevenness is reduced throughout the battery pack ([0043]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery pack of Naito in view of Goto, wherein the substrate includes a through hole and the recessed groove includes a plurality of first vent holes disposed at a bottom surface of the recessed groove, and at positions facing the through hole of the substrate, which inherently teaches wherein when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end, in order to achieve increased cooling flow path at the recessed groove that reduces cooling unevenness throughout the battery back, including the area of the battery pack between the top portion of the case and the substrate where the plurality of terminals are disposed in.
Regarding claim 3, modified Naito discloses all the limitations for the battery pack as set forth in claim 1 above, and further comprising a cell holder accommodated in the case and holding the battery cell (Naito 50 Fig. 3, “cell holder” [0061]),
wherein the cell holder includes an opening disposed at a position facing the through hole of the substrate (Naito Fig. 4 – cell holder 50 has openings formed along the length of the cell holder that Fig. 7 shows is in line with where the recess formed on the case based on where the terminals are not formed on the substrate).
Regarding claim 5, modified Naito discloses all the limitations for the battery pack as set forth in claim 1 above, and further comprising at least one lead plate connecting the battery cell to the substrate (Naito “(37)” Fig. 3, which are connected to the battery cell and the substrate in the figure, “lead plate” [0061]),
wherein the substrate further includes a second through hole disposed between the plurality of terminals and the at least one lead plate (the through hole located and labelled in the copy of Naito Fig. 7 below), and

    PNG
    media_image1.png
    877
    763
    media_image1.png
    Greyscale

the case further includes a second vent hole disposed at a position facing the second through hole of the substrate (Naito 261 Fig. 5, which faces the second through hole of the substrate, “hook opening” [0064]).
Regarding claim 6, modified Naito discloses all the limitations for the battery pack as set forth in claim 5 above, and wherein the substrate includes a notch provided between adjacent lead plates (refer to the annotated figure of Naito Fig. 7 above).
Regarding claim 7, modified Naito discloses all the limitations for the battery pack as set forth in claim 1 above, and wherein
the substrate further includes a third through hole disposed at a position offset from the plurality of terminals in the sliding direction (the through hole located and labelled in the copy of Naito Fig. 7 above also applies), and
the case further includes a third vent hole disposed at a position facing the third through hole of the substrate (Naito 261 Fig. 5, which faces the third through hole of the substrate, “hook opening” [0064]).
Regarding claim 8, modified Naito discloses all the limitations for the battery pack as set forth in claim 1 above, and wherein
the case includes, in the second direction, a bottom surface (the bottom surface outline of 21 in Naito Fig. 10) and an upper surface opposed to the bottom surface (shown in Naito Fig. 1),
the first end and the second end are portions of the first terminal which are disposed on an upper surface side (Naito Fig. 1 – terminal 243 is visible on the upper surface of the case), and
the third end and the fourth end are portions of the second terminal which are disposed on the upper surface side (Naito Fig. 1 – terminal 244 is visible on the upper surface of the case).
Regarding claim 9, modified Naito discloses all the limitations for the battery pack as set forth in claim 1 above, and wherein
in a state where the battery pack is attached to the charger, the first end and the second end are disposed closer to the charger than the substrate, and the third end and the fourth end are disposed closer to the charger than the substrate (Naito [0072] – “The charge/discharge terminals 44 and the signal terminals 46 are provided on the upper surface of the circuit board 42. The charge/discharge terminals 44 and the signal terminals 46 function as terminals electrically connected to a tool body or a dedicated charger” [0072] , which applies to the plurality of terminals).
Regarding claim 10, Naito discloses a battery pack (10 Figs. 3 and 4, “battery pack” [0058]) configured to be detachably attached to a charger (“battery pack 10 is a rechargeable battery … which is mounted on a tool body, functions as a power source of an electric power tool” [0058]) by sliding the battery pack in a predetermined sliding direction (“detachably mounted via sliding … the front side of the battery pack 10, which is defined in the drawings, is set in a direction based on a direction in which the battery pack 10 is slidably mounted” [0058] where Figs. 3 and 4 shows that the front to the back of the battery pack direction is a direction along the length of the battery pack), the battery pack comprising:
a battery cell (33 Figs. 3 and 4, “battery cells” [0069]);
a substrate (42 Figs. 3 and 4, “circuit board” [0060]) provided with a plurality of terminals (“(44)” Fig. 34, “charge/discharge terminals” [0063]); and
a case (“(11)” Figs. 3 and 4, “case … formed so as to have a structure that is divided into two (upper and lower) pieces. The upper and lower cases 12 and 21 are combined with each other in a vertical direction, to form the case 11” [0059]) accommodating the battery cell and the substrate (“the lower case 12 is formed so as to have dimensions in which five battery cells 33 arranged” [0060]),
wherein
the plurality of terminals is disposed in a first direction orthogonal to the sliding direction (Fig. 4 – the (44)s are aligned in the width direction of the battery pack),
the case includes a plurality of terminal openings disposed at positions facing the plurality of terminals (pair of 241 Fig. 1, “slits” [0063]), and
the case includes a plurality of recessed groves, on an exterior portion thereof, each one of the recessed grooves being disposed between a pair of the plurality of terminal openings and opened in two directions (Figs. 1 and 2 – slits 243 and 244 are disposed between the pair of 241, as well as opened in the horizontal and vertical direction).
Naito does not disclose wherein
the substrate includes a plurality of through holes each disposed between a pair of the plurality of terminals, and 
each one of the plurality of recessed grooves has a plurality of vent holes each disposed at a position facing one of the plurality of through holes of the substrate, the plurality of vent holes each being disposed in a bottom surface of each respective recessed groove.
However, Goto discloses a battery pack (1 Fig. 1, “battery module” [0024]) comprising a battery cell (9 Fig. 4, “battery cells” [0025]), a substrate (5 Fig. 2, “middle cover” [0026], which is structurally analogous to the circuit board of Naito), and a case (2 Fig. 1, “battery case” [0026]). Goto teaches wherein the substrate includes a plurality of through holes (Figs. 3 and 4 – elements 33, “cross-shaped ribs” [0028], and 12a-12e, “semi-circular rib portions” [0027], form through holes through the middle cover), and a recessed groove has a plurality of vent holes each disposed at a position facing one of the plurality of through holes of the substrate (“In the upper cover 4, many narrow discharging side ventilating holes 14a which serve as discharging side openings of cooling air are formed” [0028]), the plurality of vent holes each being disposed in a bottom surface of each respective recessed groove (Fig. 3 – upper cover 4 is formed as a recess such that the plurality of vent holes are disposed throughout the thickness of the upper cover, including its bottom surface). Thus, Goto teaches that this disclosed structure between the plurality of through holes and the plurality of vent holes of the battery pack narrows a flow path for cooling air that increases the flow rate where the plurality of vent holes are formed such that cooling unevenness is reduced throughout the battery pack ([0043]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery pack of Naito in view of Goto wherein the substrate includes a plurality of through holes each disposed between a pair of the plurality of terminals in which the plurality of recessed grooves are also located within on the case, and each one of the plurality of recessed grooves has a plurality of vent holes each disposed at a position facing one of the plurality of through holes of the substrate and being disposed in a bottom surface of each respective recessed groove, in order to achieve increased cooling flow path at the recessed groove that reduces cooling unevenness throughout the battery back, including the area of the battery pack between the top portion of the case and the substrate where the plurality of terminals are disposed in.
Regarding claim 11, modified Naito discloses all the limitations for the battery pack as set forth in claim 10 above, and further comprising a cell holder accommodated in the case and holding the battery cell (Naito 50 Fig. 3, “cell holder” [0061]),
wherein the cell holder includes an opening disposed at a position facing a through hole of the plurality of through hole of the substrate (Naito Fig. 4 – cell holder 50 has openings formed along the length of the cell holder that Fig. 7 shows is in line with where the recess formed on the case based on where the terminals are not formed on the substrate, and comprises of the plurality of vent holes taught by Goto).
Regarding claim 12, modified Naito discloses all the limitations for the battery pack as set forth in claim 10 above, and further comprising at least one lead plate connecting the battery cell to the substrate (Naito “(37)” Fig. 3, which are connected to the battery cell and the substrate in the figure, “lead plate” [0061]), 
wherein the substrate further includes an additional through hole disposed between the plurality of terminals and the at least one lead plate (the through hole located and labelled in the copy of Naito Fig. 7 above), and
the case further includes an additional vent hole disposed at a position facing the additional through hole of the substrate (Naito 261 Fig. 5, which faces the additional through hole of the substrate, “hook opening” [0064]).
Regarding claim 13, modified Naito discloses all the limitations for the battery pack as set forth in claim 12 above, and wherein the substrate further includes a notch provided between adjacent lead plates (refer to the copy of Naito Fig. 7 above).
Regarding claim 14, modified Naito discloses all the limitations for the battery pack as set forth in claim 10 above, and wherein
the substrate further includes an additional through hole disposed at a position offset from the plurality of terminals in the sliding direction (the through hole located and labelled in the copy of Naito Fig. 7 above also applies), and
the case further includes an additional vent hole disposed at a position facing the additional through hole of the substrate (Naito 261 Fig. 5, which faces the additional through hole of the substrate, “hook opening” [0064]).
Regarding claim 15, Naito discloses a battery pack (10 Figs. 3 and 4, “battery pack” [0058]) configured to be detachably attached to a charger (“battery pack 10 is a rechargeable battery … which is mounted on a tool body, functions as a power source of an electric power tool” [0058]) by sliding the battery pack in a predetermined sliding direction (“detachably mounted via sliding … the front side of the battery pack 10, which is defined in the drawings, is set in a direction based on a direction in which the battery pack 10 is slidably mounted” [0058] where Figs. 3 and 4 shows that the front to the back of the battery pack direction is a direction along the length of the battery pack), the battery pack comprising:
a battery cell (33 Figs. 3 and 4, “battery cells” [0069]);
a substrate (42 Figs. 3 and 4, “circuit board” [0060]) provided with a plurality of terminals (“(44)” Fig. 34, “charge/discharge terminals” [0063]); and
a case (“(11)” Figs. 3 and 4, “case … formed so as to have a structure that is divided into two (upper and lower) pieces. The upper and lower cases 12 and 21 are combined with each other in a vertical direction, to form the case 11” [0059]) accommodating the battery cell and the substrate (“the lower case 12 is formed so as to have dimensions in which five battery cells 33 arranged” [0060]),
wherein
the plurality of terminals is disposed in a first direction orthogonal to the sliding direction (Fig. 4 – the (44)s are aligned in the width direction of the battery pack),
the plurality of terminals includes a first terminal (Fig. 4 – the (44) on the Left side of the battery pack) and a second terminal (Fig. 4 – the (44) on the Right side of the battery pack), the first terminal and the second terminal being adjacent to each other in the first direction (Fig. 4 – the (44)s are aligned in the width direction of the battery pack),
the case includes a plurality of terminal openings 241 Fig. 1, “slits” [0063]) disposed at positions facing the plurality of terminals (Fig. 1 – terminals (44) are visible through slits 241),
the first terminal includes, in the sliding direction, a first end (Fig. 7 – the part of the terminal on the Left side of the battery pack that is on the Front side of the battery pack) and a second end opposed to the first end (Fig. 7 – the part of the terminal on the Left side of the battery pack that is on the Rear side of the battery pack),
the second terminal includes, in the sliding direction, a third end (Fig. 7 – the part of the terminal on the Right side of the battery pack that is on the Front side of the battery pack) and a fourth end opposed to the third end (Fig. 7 – the part of the terminal on the Right side of the battery pack that is on the Rear side of the battery pack), 
in a case where the battery pack is to be attached to the charger, the battery pack is slid with respect to the charger from the first end and the third end to the second end and the fourth end (the front side of the battery pack 10, which is defined in the drawings, is set in a direction based on a direction in which the battery pack 10 is slidably mounted” [0058]), and
when an electric machine or the charger is connected to the battery pack, protruding terminals of the electric machine or the charger pass through the plurality of terminal openings of the case (“male external terminals formed in the shape of a plate can be inserted into the slits.” [0063]).
Naito does not disclose wherein
the substrate includes a through hole,
when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end,
the case includes a vent hole disposed at a position facing the through hole of the substrate, and when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the vent hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end,
when seen in the second direction, at least a part of the through hole overlaps the vent hole, and
the protruding terminals of the electric machine or the charger do not pass through the vent hole.
However, Goto discloses a battery pack (1 Fig. 1, “battery module” [0024]) comprising a battery cell (9 Fig. 4, “battery cells” [0025]), a substrate (5 Fig. 2, “middle cover” [0026], which is structurally analogous to the circuit board of Naito), and a case (2 Fig. 1, “battery case” [0026]). Goto teaches wherein the substrate includes a through hole (Figs. 3 and 4 – elements 33, “cross-shaped ribs” [0028], and 12a-12e, “semi-circular rib portions” [0027], form through holes through the middle cover), the case includes a vent hole disposed at a position facing the through hole of the substrate (“In the upper cover 4, many narrow discharging side ventilating holes 14a which serve as discharging side openings of cooling air are formed” [0028], and Fig. 3 – vent holes 14a faces the through holes of middle cover 5 formed by the placement of ribs 33 and 12a-12e), when seen in the second direction, at least a part of the through hole overlaps the vent hole (Fig. 3 – vent holes 14a overlaps the through holes of middle cover 5 formed by the placement of ribs 33 and 12a-12e). Thus, Goto teaches that this disclosed structure between the through hole and the vent hole narrows a flow path for cooling air that increases the flow rate where the plurality of vent holes are formed such that cooling unevenness is reduced throughout the battery pack ([0043]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery pack of Naito in view of Goto wherein the substrate includes a through hole, the case includes a vent hole disposed at a position facing the through hole of the substrate, and when seen in the second direction, at least a part of the through hole overlaps the vent hole. Additionally, MPEP 2144.04(VI)(C) discloses that “shifting the position” or  “the particular placement of” an element of an invention “was held to be an obvious matter of design choice” wherein the limitations of when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end, which inherently discloses the limitation when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the vent hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end, due to the teachings of the vent hole being disposed at a position facing the through hole of the substrate, and when seen in the second direction, at least a part of the through hole overlaps the vent hole by Goto, as well as wherein the protruding terminals of the electric machine or the charger do not pass through the vent hole are also obvious as a matter of design choice by the person of ordinary skill in the art. Furthermore, these limitations regarding the placement or location of the vent hole of the case corresponds to the recessed grooves of Naito, and the person of ordinary skill in the art would be able to achieve increased flow rate where the plurality of vent holes are formed such that cooling unevenness throughout the battery pack is reduced.
Regarding claim 16, modified Naito discloses all the limitations for the battery pack as set forth in claim 15 above, and wherein
the vent hole includes a plurality of holes disposed between a region of the case facing the first terminal and a region of the case facing the second terminal (modification of Naito in view of Goto such that the location of recessed groove 243 is between the first terminal and the second terminal).
Regarding claim 17, modified Naito discloses all the limitations for the battery pack as set forth in claim 15 above, and further comprising a cell holder accommodated in the case and holding the battery cell (Naito 50 Fig. 3, “cell holder” [0061]),
wherein the cell holder includes an opening disposed at a position facing the through hole of the substrate (Naito Fig. 4 – cell holder 50 has openings formed along the length of the cell holder that Fig. 7 shows is in line with where the recess formed on the case based on where the terminals are not formed on the substrate, and comprises of the plurality of vent holes taught by Goto).
Regarding claim 18, modified Naito discloses all the limitations for the battery pack as set forth in claim 15 above, and wherein
the case includes a recessed groove disposed between the plurality of terminals and opened in two directions (Naito Figs. 1 and 2 – slit 243 is disposed between the pair of 241, as well as opened in the horizontal and vertical direction), and
the vent hole is disposed in a bottom surface of the recessed groove (Goto Fig. 3 – upper cover 4 is formed as a recess such that the plurality of vent holes are disposed throughout the thickness of the upper cover, including its bottom surface).
Regarding claim 19, modified Naito discloses all the limitations for the battery pack as set forth in claim 15 above, and further comprising at least one lead plate connecting the battery cell to the substrate (Naito “(37)” Fig. 3, which are connected to the battery cell and the substrate in the figure, “lead plate” [0061]),
wherein the substrate further includes a second through hole disposed between the plurality of terminals and the at least one lead plate (the through hole located and labelled in the copy of Naito Fig. 7 above), and
the case further includes a second vent hole disposed at a position facing the second through hole of the substrate (Naito 261 Fig. 5, which faces the second through hole of the substrate, “hook opening” [0064]).
Regarding claim 20, modified Naito discloses all the limitations for the battery pack as set forth in claim 19 above, and wherein the substrate further includes a notch provided between adjacent lead plates (refer to the copy of Naito Fig. 7 above).
Regarding claim 21, modified Naito discloses all the limitations for the battery pack as set forth in claim 15 above, and wherein
the substrate further includes a third through hole disposed at a position offset from the plurality of terminals in the sliding direction (also applies to the through hole located and labelled in the copy of Naito Fig. 7 above), and
the case further includes a third vent holes disposed at a position facing the third through hole of the substrate (Naito 261 Fig. 5, which faces the third through hole of the substrate, “hook opening” [0064]).
Regarding claim 22, modified Naito discloses all the limitations for the battery pack as set forth in claim 15 above, and wherein
the case includes, in the second direction, a bottom surface (the bottom surface outline of 21 in Naito Fig. 10) and an upper surface opposed to the bottom surface (shown in Naito Fig. 1),
the first end and the second end are portions of the first terminal which are disposed on an upper surface side (Naito Fig. 1 – terminal 243 is visible on the upper surface of the case), and
the third end and the fourth end are portions of the second terminal which are disposed on the upper surface side (Naito Fig. 1 – terminal 244 is visible on the upper surface of the case).
Regarding claim 23, modified Naito discloses all the limitations for the battery pack as set forth in claim 15 above, and wherein
in a state where the battery pack is attached to the charger, the first end and the second end are disposed closer to the charger than the substrate, and the third end and the fourth end are disposed closer to the charger than the substrate (Naito [0072] – “The charge/discharge terminals 44 and the signal terminals 46 are provided on the upper surface of the circuit board 42. The charge/discharge terminals 44 and the signal terminals 46 function as terminals electrically connected to a tool body or a dedicated charger” [0072] , which applies to the plurality of terminals).
Regarding claim 24, modified Naito discloses all the limitations for the battery pack as set forth in claim 1 above, and wherein the plurality of vent holes are aligned along the predetermined sliding direction (Naito Fig 1 – the recessed groove 243 is aligned along the sliding direction from Front to Rear such that the modification of the recessed groove by Goto disposes the plurality of vent holes along this direction).
Regarding claim 25, modified Naito discloses all the limitations for the battery pack as set forth in claim 10 above, and wherein the plurality of vent holes are aligned along the predetermined sliding direction (Naito Fig 1 – the recessed groove 243 is aligned along the sliding direction from Front to Rear such that the modification of the recessed grooves by Goto disposes the plurality of vent holes along this direction).


Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721